Citation Nr: 0002968	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  95-27 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a genitourinary or 
bladder disability, to include as due to an undiagnosed 
illness.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1990 to June 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 1993 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This case was the subject of a Board remand dated in June 
1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim for service connection for a genitourinary or 
bladder disability, to include as due to an undiagnosed 
illness, is not plausible.

3.  The veteran's cervical spine disability has at times been 
characterized by pain, diagnosed as due to early arthritis 
and cervical strain or sprain.  At other times, the veteran's 
range of motion has been normal and there was no pain.  The 
veteran has slight functional loss of motion confirmed by the 
objective findings of cervical strain or sprain and arthritis 
found at places in the record (though some X-ray reports 
indicate the cervical spine to be normal) and intermittent 
pain which accompanies this pathology.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a genitourinary or 
bladder disability, to include as due to an undiagnosed 
illness, is not well grounded.  38 C.F.R. § 3.317 (1999); 38 
U.S.C.A. § 5107(a) (West 1991);  VAOPGCPREC 4-99.

2.  The criteria for an initial rating in excess of 10 
percent for degenerative joint disease of the cervical spine 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 
C.F.R. § 4.71a, Diagnostic Code 5290 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Bladder or Genitourinary Disability

Factual Background

In an August 1998 written statement, the veteran contends 
that he incurred genitourinary disease during service which 
was not adequately treated during service.  He asserts that 
eventually during service he obtained private medical 
treatment for the condition, and the condition was cured.  He 
asserts, however, that he has permanent residuals, to include 
split urinary stream, decreased libido, testicular pain and 
impaired ejaculation, as a result of his long period of 
genitourinary disease during service. 

Service medical records dated in December 1990 reflect that 
the veteran was directed to got to the sexually transmitted 
disease clinic, after being seen with complaints of penile 
discharge for 5 days with itching.  Objective examination 
revealed inflammation of the distal urethra with yellowish 
discharge. He was given an intramuscular injection of 
Rocephin and oral antibiotics were prescribed.

Service medical records dated in April 1991 reflect a 
diagnosis of sexually transmitted disease x 5months, 
resistant to previous medications.  The veteran complained of 
a whitish discharge from his penis for the past five months.  
He was referred to a Mobile Army Surgical Hospital (MASH) 
unit, and in April 1991, a diagnosis of urinary tract 
infection was rendered , for which the veteran received an 
intramuscular injection of Rocephin.  

In an August 1992 VA general medical examination report, 
genitourinary examination is described as 
"nilcontributory."

During a September 1997 VA examination, the veteran 
complained of occasional right scrotal pain for several 
years.  He also noted that he had a split urinary stream 
since his duty in the Gulf.  He had previously been seen by 
an outside urologist and stated had had undergone cystoscopy 
of his bladder twice, with the results being reported to him 
as negative and normal.  The veteran denied any difficulty 
urinating.  He denied ever having had injury of the bladder.  
He denied having bladder stones or kidney stones.  Physical 
examination revealed the testicles to be completely normal.  
Examination of the right epididymis revealed it to be 
slightly lumpy and tender to palpation.  Urinalysis was 
performed which did not reveal any evidence of urinary tract 
infection.  The examiner's impression was chronic low-grade 
epididymitis.  The note of a split urinary stream could not 
be documented.  The veteran was given a prescription for 
antibiotics to treat his epididymitis.

During a November 1998 VA genitourinary examination, the 
examiner opined that the veteran has an abnormal voiding 
pattern which may be secondary to urethral stricture or some 
anatomic urethral abnormality.

Law - Well Grounded Claims

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the pertinent issues must 
fail and there is no duty to assist him further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464 (1997).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis);  of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence);  and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995);  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. §§  1110, 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b);  Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 


Law - Persian Gulf War Undiagnosed Illness Claims

Disability compensation may be payable to Persian Gulf 
veterans who suffer from a chronic disability resulting from 
an undiagnosed illness that became manifest during active 
duty in the Southwest Asia theater of operations or becomes 
manifest to a compensable degree before December 31, 2001.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1998); 38 C.F.R. § 
3.317 (1999); see generally VBA'S ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part VI, para. 7.22.

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. §§ 1110, 1131 (West 1991).

38 C.F.R. § 3.317 (1999) provides that, except as provided in 
paragraph (c) of this section, VA shall pay compensation in 
accordance with Chapter 11 of Title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section, provided that such disability:

(1) became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within the presumptive period; and (ii) 	by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6 month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from Part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

Pursuant to paragraph (b) of 38 C.F.R. § 3.317, for the 
purposes of paragraph (a)(1) of this section, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to:

(1) fatigue (2) signs or symptoms involving skin (3) headache 
(4) muscle pain (5) joint pain (6) neurologic signs or 
symptoms (7) neuropsychological signs or symptoms (8) signs 
or symptoms involving the respiratory system (upper or lower) 
(9) sleep disturbances (10) gastrointestinal signs or 
symptoms (11) cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders.

Pursuant to paragraph (c) of 38 C.F.R. § 3.317, compensation 
shall not be paid under this section: (1) if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.

The VA General Counsel has held that a well-grounded claim 
for compensation under 38 U.S.C. § 1117(a) and 38 C.F.R. 
§ 3.317 for disability due to undiagnosed illness generally 
requires the submission of some evidence of: (1) active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; (3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period; and (4) a nexus between the chronic 
disability and the undiagnosed illness.  

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well-grounded claim as to each of those elements may depend 
upon the nature and circumstances of the particular claim.  
For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well-grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well-
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from objective 
sources.  Medical evidence would ordinarily be required to 
satisfy the fourth element, although lay evidence may be 
sufficient in cases where the nexus between the chronic 
disability and the undiagnosed illness is capable of lay 
observation.  VAOPGCPREC 4-99. 

Analysis

In the present case, VA examiners have diagnosed the veteran 
as having chronic low-grade epididymitis, and an abnormal 
voiding pattern which may be secondary to urethral stricture 
or some anatomic urethral abnormality.  There is no medical 
evidence of record relating either of these disabilities to a 
disease or injury incurred in service.

The Board acknowledges diagnoses and treatment of a sexually 
transmitted disease and urinary tract infection during 
service.  However, there is no medical opinion of record 
relating either of these conditions to a current disability.

In sum, there is no medical "nexus" evidence of record 
attributing a current bladder or genitourinary disability to 
a disease or injury incurred or aggravated during service.  
Accordingly, the claim for service connection for bladder or 
genitourinary disability must be denied as not well grounded.  
Epps;  Caluza.

Finally, the Board notes that the veteran's claim for service 
connection for a bladder or genitourinary disability has been 
developed in part as a claim for service connection secondary 
to an undiagnosed illness.  The veteran's genitourinary 
complaints are not among the signs and symptoms listed in 38 
C.F.R. § 3.317(b).  In any event, there is no medical 
evidence of record attributing a current bladder or 
genitourinary disability to an undiagnosed illness incurred 
in service.  In the Board's view, an opinion attributing a 
current bladder or genitourinary disability to an undiagnosed 
illness would require medical expertise.  Accordingly, since 
there is no such medical opinion of record, and since the 
veteran's genitourinary signs or symptoms are not among the 
signs or symptoms listed in 38 C.F.R. § 3.307(b), the Board 
finds the claim for service connection for a bladder or 
genitourinary disability as secondary to an undiagnosed 
illness to be not well grounded.  38 C.F.R. § 3.317 (1999);  
38 U.S.C.A. § 5107(a) (West 1991);  VAOPGCPREC 4-99.

The Board acknowledges the veteran's contention that he has 
multiple current genitourinary disabilities as a result of a 
long period of genitourinary disease which was incurred 
during service.  A medical opinion to this effect would be 
required to well ground the veteran's claim. The veteran, as 
a lay person, is not competent to provide medical opinions;  
accordingly, his assertions as to medical diagnosis or 
causation cannot constitute evidence of a well-grounded 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit.

Increased Rating Cervical Spine Disability

Factual Background

During an August 1992 VA examination of the cervical spine, 
the veteran related that his neck starting to ache and hurt 
after bouncing around in and jumping on and off of vehicles 
in the desert in Saudi Arabia.  Objective findings were full 
neck motion in all directions.  Reflexes were equal and 
active in both arms.  The examiner's diagnosis was cervical 
sprain, recurrent symptoms.  VA X-rays revealed early minimal 
arthritis, especially at C5-C6.  No other pathology was seen.

During an April 1994 VA examination of the cervical spine, 
the veteran complained of pain in the cervical spine.  Upon 
examination of the cervical spine, there was tenderness at C3 
through C7 with forward flexion and rotation to the left and 
right.  There were no palpable spasms present.  Range of 
motion of the cervical spine was flexion forward 30 degrees, 
extension backward 30 degrees, lateral flexion left 40 
degrees, lateral flexion right 40 degrees, rotation to the 
left 50 degrees, and rotation to the right 50 degrees.  
Objective evidence of pain on motion included pains in the 
cervical area with forward flexion and rotation.  
Neurological examination of the veteran was normal.  The 
examiner's diagnosis was residuals of injury to the neck.

During a March 1996 VA medical examination, the veteran 
complained of occasional neck pain.  Objectively, he was able 
to touch his chin to hi chest.  The neck could extend to 40 
degrees, and rotate to each shoulder.  Lateral motion of the 
neck was to 30 degrees, bilaterally.  The examiner commented 
that this was essentially a normal range of motion.

During a September 1997 VA examination of the cervical spine, 
the veteran had no current complaints of joint pain, but gave 
a history of constant pain in the neck of six years' 
duration, for which he had seen a chiropractor.  He was on no 
medication for back pain.  Examination of the cervical spine 
revealed no midline tenderness, and no paravertebral muscle 
spasm.  Range of motion was normal.  Forward flexion was 30 
degrees, extension was 30 degrees. Right and left lateral 
motion was 40 degrees, and rotation to the right and left was 
30 degrees.  There was pain on movement.  The examiner's 
diagnosis was chronic pain, cervical spine, with normal 
cervical spine examination. 

A September 1997 VA X-ray report of the cervical spine states 
that the veteran had no significant abnormality of the 
vertebral bodies, neural arches, disc spaces or adjacent soft 
tissue.  Normal range of motion was present.  The 
radiologist's impression was normal cervical spine study, 
including flexion and extension.

During a November 1998 VA orthopedic examination, the veteran 
complained of some soreness and tenderness in the neck.  He 
stated he was able to function on the job and had lost no 
time.  He indicated there were no recent flare-ups of the 
neck or back.   He was not on any medications and had 
undergone no surgeries.  X-rays showed arthritis of the 
cervical spine.  Reflexes, strength and sensation of both 
upper extremities were symmetric.  There was no significant 
pain upon examination.  The examiner's diagnosis was cervical 
strain with degenerative arthritis.  The examiner indicated 
that there was no objective evidence or pain or disc problems 
upon examination.  He stated that there was no evidence of 
weakened movement or excessive fatigability or 
incoordination.  There was no description of specific flare-
ups.  There were no additional functional losses found upon 
examination.  The examiner indicated that if the veteran did 
have a flare-up, it would certainly render the veteran 
symptomatic and would affect functional ability.  

A November 1998 VA report of X-ray of the cervical spine 
found no fracture or dislocation.  The disc spaces were 
within normal limits. The height of the vertebral bodies were 
well maintained.  There were no cervical ribs.  The 
radiologist's impression was no significant bone pathology of 
the cervical spine.


Analysis

As a preliminary matter, the Board notes that the veteran has 
presented a well-grounded claim for an increased evaluation 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran's claim that his condition is, and has been, more 
severe than currently evaluated is plausible.  The Board is 
also satisfied that all relevant facts pertinent to these 
issues have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist him as mandated by law.  38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1 and 4.2, the Board has 
reviewed all the evidence of record, and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 8.  Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Id. at 9.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5290, slight 
limitation of motion of the cervical spine warrants a 10 
percent rating, moderate limitation warrants a 20 percent 
rating, and severe limitation warrants a 30 percent rating. 

In the present case, there are repeated findings over time of 
normal range of motion of the cervical spine.  The veteran's 
cervical spine disability has at times been characterized by 
pain, diagnosed as due to early arthritis and cervical strain 
or sprain.  At other times, the veteran's range of motion has 
been normal and there was no pain.  In any event, the veteran 
is currently rated as 10 percent disabled, commensurate with 
the slight functional loss of motion confirmed by the 
objective findings of arthritis found at places in the record 
(though some X-rays show the cervical spine to be normal) and 
cervical strain or sprain, and the intermittent pain which 
accompanies this arthritis and cervical strain or sprain.  

The next higher rating of 20 percent under Diagnostic Code 
5290 is not warranted because there is no objective medical 
evidence of record of moderate limitation of motion of the 
cervical spine at any time during the pendency of the 
veteran's claim.  During the November 1998 VA examination, 
the veteran was found to have "excellent full range of 
motion" of the cervical spine and there was no soreness or 
muscle tenderness in the back upon examination.  Earlier VA 
examinations revealed tenderness in the area of the cervical 
spine, but did not reflect greater than slight limitation of 
motion as a result.  Range of motion measurements appear to 
have remained within the normal range over time, though 
intermittent slight functional impairment due to strain, 
sprain, arthritis, pain on motion and tenderness is reflected 
by the record.

The Board notes that, as determined in the above analysis, 
there is no medical evidence that the veteran's cervical 
spine disability has warranted a rating in excess of 10 
percent at any time during the pendency of the veteran's 
claim.  Thus, a "staged" rating in excess of 10 percent is 
not warranted for any period during the pendency of the 
claim.   

The Board has additionally considered whether the veteran is 
entitled to an increased rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which provides the criteria for 
evaluating intervertebral disc syndrome.  However, since no 
neurological impairment associated with the service-connected 
cervical spine disability was found during the several 
relevant VA examinations of record, the Board finds that the 
veteran is not entitled to a compensable rating under 
Diagnostic Code 5293.

The Board has considered the provisions of 38 C.F.R. § 4.40, 
regarding functional loss due to pain, 38 C.F.R. § 4.45, 
regarding weakness, fatigability, incoordination or pain on 
movement of a joint, and 38 C.F.R. § 4.59, regarding painful 
motion due to arthritis.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The veteran has been found not to have weakness, 
fatigability or incoordination associated with the service-
connected disability.  During his November 1998 VA 
examination, the veteran gave a negative history with respect 
to recent flare-ups of his conditions.  The veteran's 
cervical spine arthritis, apparently detectable on some X-
rays but not on others, and his cervical strain or sprain, 
have been found to be commensurate with a 10 percent rating 
corresponding to slight limitation of motion, and no more.  
In sum, the veteran does not have sufficient functional 
impairment from the service-connected cervical spine 
disability to warrant a higher schedular evaluation.


ORDER

Entitlement to service connection for a genitourinary or 
bladder disability, to include as due to an undiagnosed 
illness, is denied.

Entitlement to an initial rating in excess of 10 percent of 
degenerative joint disease of the cervical spine is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



